Title: List of the Officers of the Ship Baltimore, 1797
From: Adams, John
To: 



1797-1800

officers for the Baltimore to receive their Commissions and Warrants—
Jonas M Speake – Lieutt.
John West – Do.
Thomas Rowland – Surgeon
Henry Wells – Do. Mate
Solomon Hotchkiss – Sails. Master
Solomon Dickinson – Burser
Peter Clopper – Sailmaker
Horace Smyth – Midshipman
Stanton Hazard – Do.
John Gault – Do.—
These Officers were appointed in July last, but not commissioned & no Commissions were ever signed by the President further.
